          Case
          Case1:19-cv-00505-LF-SCY
               1:19-cv-00505-LF-SCY Document
                                    Document10
                                             6 Filed
                                               Filed07/29/19
                                                     08/02/19 Page
                                                              Page11of
                                                                     of22



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


WILDEARTH GUARDIANS,

                 Plaintiff,

          v.                                                 Civil No. CIV 19-505 LF/SCY

DAVID BERNHARDT, In His
Official Capacity as U.S. Secretary of the
Interior, and UNITED STATE BUREAU OF
LAND MANAGEMENT,

                 Defendants.


                              NOTICE OF ENTRY OF APPEARANCE

          Cassandra Casaus Currie, Assistant United States Attorney for the District of New

Mexico, hereby enters appearance on behalf of the Defendants in the above-captioned cause of

action.

                                                  Respectfully submitted,

                                                  JOHN C. ANDERSON
                                                  United States Attorney

                                                  /s/ Cassandra Casaus Currie 7/29/19
                                                  CASSANDRA CASAUS CURRIE
                                                  Assistant United States Attorney
                                                  P.O. Box 607
                                                  Albuquerque, New Mexico 87103
                                                  (505)346-7274; Fax: (505)346-7205
                                                  cassandra.currie@usdoj.gov
       Case
       Case1:19-cv-00505-LF-SCY
            1:19-cv-00505-LF-SCY Document
                                 Document10
                                          6 Filed
                                            Filed07/29/19
                                                  08/02/19 Page
                                                           Page22of
                                                                  of22



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 29, 2019, I filed the foregoing pleading electronically through
the CM/ECF system which caused all parties or counsel of record to be served by electronic means
as more fully reflected on the Notice of Electronic Filing.

                                                  /s/ Cassandra Casaus Currie 7/29/19
                                                  CASSANDRA CASAUS CURRIE
                                                  Assistant United States Attorney




                                                 2
